Citation Nr: 1019067	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2010, the Veteran testified in a video conference 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The Board received additional evidence from the Veteran 
during the hearing concerning his alleged in-service 
stressors.  The evidence was accompanied by a waiver of the 
Veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed March 2005 rating decision, the RO denied 
the Veteran's claim for service connection for PTSD because 
there was insufficient evidence to verify his alleged in-
service stressors.  

2.	Evidence received subsequent to the March 2005 RO decision 
is evidence not previously submitted to the RO, related to an 
unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	The March 2005 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is reopening the Veteran's claim for 
entitlement to service connection for PTSD, which is the full 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
a March 2005 RO decision that became final.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
service connection for PTSD was denied by the RO in March 
2005 because there was insufficient information to verify the 
alleged in-service stressors.  The Veteran did not appeal 
this decision and the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

Although the RO did not reopen the Veteran's claim to 
entitlement to service connection for PTSD, such a 
determination is not binding on the Board.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 2005 RO decision is the last 
final disallowance with regard to the Veteran's claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In March 2005, the RO reviewed the service treatment records, 
the personnel records, VA treatment records and the Veteran's 
statements regarding his alleged in-service stressors.  The 
service treatment records did not show that the Veteran had 
PTSD in service and did not contain any information regarding 
his alleged stressors.  The personnel records did not show 
that the Veteran was stationed overseas or served in Vietnam.  
The VA treatment records included a diagnosis and treatment 
for PTSD.  Additionally, the Veteran's statements indicated 
that he served at the Pleiku Air Base in Vietnam and referred 
to the death of a Staff Sergeant on November 1, 1971.  The RO 
denied the Veteran's claim because the evidence of record was 
insufficient to verify that the Veteran engaged in combat or 
that the alleged in-service stressors actually occurred.  

Since the March 2005 RO decision, the Veteran submitted 
addition information regarding his service in Vietnam and 
regarding the alleged in-service stressors.  He submitted a 
brochure cover from Pleiku Air Base and a map showing exactly 
where the Staff Sergeant was killed.  He described a rocket 
attack on the air base and the location that the rocket hit 
the base.  He also submitted a buddy statement indicating 
that he did have service in the 6254th Air Base Squadron at 
the Pleiku Air Base and that the Staff Sergeant was killed 
after a rocket attack at the air base.  

The Board finds that the evidence submitted is new and 
material.  The details of the rocket attack that are 
corroborated by the buddy statement is new because it is 
evidence that had not previously been submitted to agency 
decision makers.  The evidence is also material because, 
assuming it credible, the statement corroborated the 
Veteran's alleged in-service stressor which was an 
unestablished fact necessary to substantiate the claim in the 
previous denial in March 2005.  This evidence is neither 
cumulative nor redundant of the evidence of record in March 
2005.  The evidence also could verify the Veteran's alleged 
in-service stressor and therefore, raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).  This issue is further addressed in the remand 
portion of this decision.  




ORDER

Having presented new and material evidence, the Veteran's 
claim of entitlement to service connection for PTSD is 
reopened.


REMAND

The Veteran is seeking service connection for PTSD.  After a 
thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304(f)(1) (2009).  

Where a determination is made that the veteran did not engage 
in combat, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that although the Veteran has been diagnosed 
with PTSD, his service personnel records do not indicate that 
he either engaged in, or was exposed to combat.  His DD Form 
214 is not of record.  His personnel records do not show 
overseas service or service in Vietnam with the 6254th Air 
Base Squadron at the Pleiku Air Base.  Therefore, the Board 
finds that additional development is needed to either confirm 
combat status or verify his alleged in-service stressors.  
Further, there is no indication that the RO attempted to 
verify his Vietnam service with the U.S. Army and Joint 
Services Records Research Center ("JSRRC") or appropriate 
agency.  As the Veteran has provided the name of his unit and 
approximate dates of service, a remand is warranted in order 
to attempt to verify the Veteran's character of service and 
the occurrence of his stressors.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to verify that 
the Veteran was in the 6254th Air Base 
Squadron at Pleiku Air Base in Vietnam by 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records 
Research (CURR)) or other appropriate 
source.  

The RO should also attempt to verify any 
attacks at Pleiku Air Base between October 
1, 1971 and November 30, 1971.  The RO 
should attempt to obtain the pertinent 
unit reports and casualty records for the 
6254th Air Base Squadron between October 1, 
1971 and November 30, 1971.  Any negative 
response should be noted.

2.	If the RO determines that the record 
verifies the existence of a stressor or 
stressors, then the Veteran should be 
scheduled for a VA examination with the 
appropriate medical specialist to 
determine the etiology of his PTSD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether PTSD is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated by 
active service, including any stressor 
verified by the RO.  Any opinion expressed 
should be accompanied by supporting 
rationale.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


